Citation Nr: 0947626	
Decision Date: 12/16/09    Archive Date: 12/31/09

DOCKET NO.  08-09 681	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

J.G. Reinhart, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1969 to March 
1972.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an October 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  


FINDING OF FACT

The occurrence of an in-service stressor has not been 
verified.  


CONCLUSION OF LAW

The criteria for service connection for PTSD have not been 
met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 
3.304(f) (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303(a) (2009).  "To establish a right to 
compensation for a present disability, a Veteran must show: 
"(1) the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service"-the 
so-called "nexus" requirement."  Holton v. Shinseki, 557 
F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. 
Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Establishing service connection for PTSD requires specific 
findings.  These are (1) a current medical diagnosis of PTSD; 
(2) credible supporting evidence that the claimed in- service 
stressor actually occurred; and (3) medical evidence of a 
causal nexus between current symptomatology and the specific 
claimed in-service stressor.  See 38 C.F.R. § 3.304(f).  The 
diagnosis of PTSD must comply with the criteria set forth in 
the Diagnostic and Statistical Manual of Mental Disorders, 
4th edition, of the American Psychiatric Association (DSM- 
IV).  Id., see also 38 C.F.R. § 4.125(a) (2008).

Of note is that there is no evidence that the Veteran 
suffered from PTSD during service.  In this regard his 
service treatment records contain a January 1972 report of 
separation medical examination which includes a normal 
clinical psychiatric evaluation.  Hence, service connection 
cannot be established based on a finding that PTSD was shown 
during his active service.  

More importantly, this case turns on the second required 
element listed above, the occurrence of an in-service 
stressor.  The evidence required to establish the occurrence 
of an in- service stressor depends upon whether the Veteran 
engaged in combat with the enemy.  38 C.F.R. § 3.304(f)(1) 
states:

If the evidence establishes that the 
veteran engaged in combat with the enemy 
and the claimed stressor is related to 
that combat, in the absence of clear and 
convincing evidence to the contrary, and 
provided that the claimed stressor is 
consistent with the circumstances, 
conditions, or hardships of the veteran's 
service, the veteran's lay testimony 
alone may establish the occurrence of the 
claimed in-service stressor.

The ordinary meaning of the phrase "engaged in combat with 
the enemy," as used in 38 U.S.C.A. § 1154(b), requires that 
a veteran have participated in events constituting an actual 
fight or encounter with a military foe or hostile unit or 
instrumentality.  VAOPGCPREC 12-99 (Oct. 18, 1999).  Mere 
service in a combat zone does not establish that a veteran 
engaged in combat with the enemy.  Id.  Whether the veteran 
engaged in combat with the enemy is determined through the 
receipt of certain recognized military citations or other 
supportive evidence.  West v. Brown, 7 Vet. App. 70 (1994).

In contrast, where "VA determines that the veteran did not 
engage in combat with the enemy...the veteran's lay 
testimony, by itself, will not be enough to establish the 
occurrence of the alleged stressor."  See Zarycki v. Brown, 
6 Vet. App. 91, 98 (1993). In such cases, the record must 
contain corroborative evidence that substantiates or verifies 
the veteran's testimony or statements as to the occurrence of 
the claimed stressor.  See West v. Brown, 7 Vet. App. 70, 76 
(1994).  The requisite additional evidence may be obtained 
from sources other than the veteran's service medical 
records.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996).  
However, the occurrence of an in-service stressor cannot be 
corroborated solely on the basis of an after-the-fact medical 
nexus opinion.  Id. at 396.

Here the preponderance of the evidence is against a finding 
that the Veteran engaged in combat with the enemy.  Service 
personnel records do not provide any evidence that the 
Veteran engaged in combat with the enemy.  His DD 214 shows 
that his occupation during service was a watermaster and that 
his training was in water supply.  More significantly, VA 
treatment records dated in August 2005 include the Veteran's 
report of no severe combat or trauma experience from his time 
in Vietnam and his description of his service duties was that 
he worked in a water purification plant supplying trucks of 
purified water to military units.  Taken together this is 
highly probative evidence that the Veteran did not engage in 
combat with the enemy.  

In a July 2006 letter, a person identifying herself as the 
Veteran's sister reported that the Veteran served in Vietnam 
and "saw his best friend's head shot off, mother & children 
put into a "pit" & killed, experienced Agent Orange 
chemicals, and whatever else he doesn't talk about."  

The Board has considered this letter but, given that it's 
author was not present during any of the reported events, 
that the reported events that could constitute a stressor are 
reflected nowhere else in the record, and that such events 
are inconsistent with the Veteran's duties during his service 
or his statements (as cited above), the Board affords the 
letter very little probative value as to whether the Veteran 
engaged in combat with the enemy.  The letter is outweighed 
by the aforementioned more probative evidence.  

As the preponderance of evidence is against a finding that 
the Veteran engaged in combat with the enemy, his account of 
an in-service stressor must be corroborated.  The record is 
absent for any evidence that corroborates the occurrence of 
an in-service stressor.  

In his April 2008 substantive appeal, the Veteran contended 
that VA treatment records show diagnosis of and treatment for 
PTSD and "the records clearly reflect the fact that the 
problems I have in that regard stem from my experience in 
Viet Nam."  This does not constitute verification or 
corroboration of the occurrence of an in-service stressor.  
See Moreau v. Brown, 9 Vet. App. 389, 396 (1996).  

Nor does the letter from the Veteran's sister constitute 
evidence sufficient to verify the occurrence of an in-service 
stressor.  In this regard, the letter is not competent 
evidence of the occurrence of an in-service stressor because 
its author did not observe any of the alleged in-service 
events.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) 
(laypersons are not competent to describe events not 
personally observed with their own senses).  At best the 
letter only contains information related to its author by the 
Veteran so it is based on only the Veteran's own statements 
which are insufficient to verify the occurrence of a non 
combat stressor.  

Following receipt of the Veteran's claim for service 
connection for PTSD, the RO sent a letter to the Veteran in 
April 2006 requesting that he provide specific details of his 
stressors.  Enclosed with that letter was a PTSD 
questionnaire and the RO asked the Veteran to complete the 
questionnaire telling him to indicate a location and an 
approximate 2 month time range as to the occurrence of the 
stressful event in question.  

Up to that point the Veteran had not identified any in-
service stressor.  

In May 2006, the RO received a letter from the Veteran but 
not a completed questionnaire.  As far as stressors, the 
Veteran stated as follows:  

You see, keeping track of times and dates 
is really not an issue when one is 
concerned about rockets landing 5 feet 
from your hutch, that, by the grace of 
God, did not explode, or, mortar rounds 
whizzing over your head; gun ships 
shredding the jungle with mini-guns 
bullets that cover a football field area 
in seconds; and screams and crys for 
help.  

The RO sent the Veteran another letter in August 2006, again 
asking him to provide a more detailed account of his alleged 
stressor.  The RO informed the Veteran in that letter that 
this information was necessary in order to obtain supportive 
evidence of each stressful event.  The Veteran did not 
respond.  He has provided no further details of any in-
service stressor.  

The Board is aware that the Veteran has been diagnosed with 
depression.  The Board is also aware that a layperson's claim 
for service connection for PTSD is not to be so narrowly 
construed as to ignore another diagnosed psychiatric 
disability which evidence shows may be related to service.  
See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  In the 
instant case the RO previously denied a claim for service 
connection for depression in an unappealed January 2006 
rating decision.  Hence, it is proper for the Board to 
address only the Veteran's claim for service connection for 
PTSD in the instant decision at this time.  38 U.S.C.A. 
§ 7105.  

The preponderance of evidence of record demonstrates that the 
Veteran did not engage in combat with the enemy.  No evidence 
of record verifies the occurrence of any in-service stressor 
and there is no basis to verify the stressors in service.  
The Veteran has provided only vague references to undated 
events.  Information of record is insufficient for VA to 
obtain evidence to verify the occurrence of an in-service 
stressor.  As no in-service stressor has been verified, his 
claim for service connection for PTSD must be denied.  The 
evidence in this case is not so evenly balanced so as to 
allow application of the benefit-of- the-doubt rule.  Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102 (2009).  

Duties to notify and assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  

Here, the VCAA duty to notify was satisfied by way of a 
letters sent to the Veteran in April, June, and August 2006.  
These letters fully addressed all required notice elements 
and were sent prior to the initial RO decision in this 
matter.  These letters informed the Veteran of what evidence 
was required to substantiate the claim, the Veteran's and 
VA's respective duties for obtaining evidence, and how a 
disability rating and effective date would be assigned in the 
event that service connection was established.  

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service and other pertinent records and 
providing an examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration.  These four factors are:  
(1) whether there is competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) whether there is evidence establishing that 
an event, injury, or disease occurred in service, or evidence 
establishing certain diseases manifesting during an 
applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated 
with service or with another service-connected disability; 
and (4) whether there otherwise is sufficient competent 
medical evidence of record to make a decision on the claim.  
38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4); see also 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the Veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained service treatment 
records, service personnel records, and VA treatment records.  
No examination was afforded the Veteran in this case.  Here, 
there is no verification of an in-service stressor that could 
give rise to his claimed PTSD.  Nor is there any evidence 
that the Veteran had PTSD during service.  In other words, 
the evidence does not establish the requisite in-service 
event, disease or injury.  As an examination could not 
provide sufficient evidence of such an in-service event, 
disease or injury, VA has no duty to afford the Veteran an 
examination.  

Neither the Veteran nor his representative has identified, 
and the record does not otherwise indicate, any additional 
existing evidence that is necessary for a fair adjudication 
of the claim that has not been obtained.  Hence, no further 
notice or assistance to the Veteran is required to fulfill 
VA's duty to assist under the VCAA.  Smith v. Gober, 14 Vet. 
App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela 
Cruz v. Principi, 15 Vet. App. 143 (2001); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

ORDER

The appeal is denied.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


